Exhibit 10.8

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of November 1, 2012, effective as of the Effective Date (as defined below),
by and between Restoration Hardware, Inc., a Delaware corporation, with a
business address of 15 Koch Road, Suite J, Corte Madera, CA 94925 (the
“Company”), and Carlos Alberini, an individual with a residence address of
[            ] (the “Executive”).

INTRODUCTION

1. The Company and the Executive have entered into that certain Employment
Agreement dated as of May 12, 2010 (the “Prior Agreement”), pursuant to which
the Company employed the Executive as its Co-Chief Executive Officer pursuant to
the terms and conditions set forth therein.

2. In connection herewith, (a) Restoration Hardware Holdings, Inc., a Delaware
corporation (“Holdings”), will acquire all of the issued and outstanding shares
of stock of the Company from Home Holdings, LLC, a Delaware limited liability
company (“Home Holdings”), and all of the outstanding units in Home Holdings
owned by Executive will be converted to common stock in Holdings, and
(b) Holdings will consummate an initial offering of its capital stock to the
public under a registration statement filed with the Securities and Exchange
Commission (the “IPO”). For purposes of this Agreement, “RHH Group” means
Holdings, the Company and their subsidiaries.

3. In connection with such reorganization and IPO, the Executive and the Company
desire to amend and restate the terms and conditions under which the Executive
is employed by the Company, as set forth herein, effective upon and subject to
the completion of the pricing of the IPO (the “Effective Date”).

AGREEMENT

In consideration of the premises and mutual promises herein below set forth, the
parties hereby agree as follows:

 

  1. Employment.

(a) Title; Duties; Board Membership. The Executive shall serve as Chief
Executive Officer of the Company, and the Executive hereby accepts such
employment. The Executive shall report to the Company’s and Holding’s Chairman
of the Board. The Executive shall serve as a member of the Company’s Board of
Directors (the “Board”) and of Holdings’ Board of Directors and as Chief
Executive Officer of Holdings while the Executive serves as Chief Executive
Officer of the Company. The Executive agrees to perform his duties for the
Company diligently, competently, and in a good faith manner.

(b) Exclusive Employment. While the Executive is employed by the Company, the
Executive shall devote his full business time to his duties and responsibilities
set forth above, and may not, without the prior written consent of the Board or
its designee, operate, participate in the management, board of directors,
operations or control of, or act as an

 

1



--------------------------------------------------------------------------------

employee, officer, consultant, agent or representative of, any type of business
or service (other than as an employee of the Company); provided, however, that
the Executive may (i) engage in civic and charitable activities to the extent
they do not materially interfere with the Executive’s performance of his duties
hereunder, (ii) make and maintain outside personal investments, and (iii) serve
on the board of directors of other companies subject to the prior written
consent of the Board or its designee, which consent shall not be unreasonably
withheld, provided that none of the foregoing activities and service materially
interfere with the Executive’s performance of his duties hereunder.

(c) Place of Employment. The Executive’s primary workplace shall be the
Company’s offices in Corte Madera, California, except for usual and customary
travel on the Company’s business.

 

  2. Compensation.

(a) Base Salary. The Executive shall be entitled to receive a base salary from
the Company at the rate of One Million One Hundred Thousand Dollars
($1,100,000.00) per year. The Executive’s base salary shall be reviewed annually
on or about the same time that the compensation arrangements (including the
Annual Bonus for the immediately prior year) for the Company’s management team
are determined by the Compensation Committee of the Board (the “Committee”),
which shall consider appropriate factors, including, without limitation, the
Executive’s performance and the Company’s financial condition.

(b) Bonus. The Executive will be eligible to earn annual cash bonus compensation
(the “Annual Bonus”) for each fiscal year based on the level of achievement of
performance goals established by the Board or the Committee following
consultation with the Executive. If, and only if, the minimum performance
threshold required in order to earn a bonus is attained, then the bonus payable
to the Executive will be between 85% and 125% of the Executive’s then effective
base salary (increasing on a straight line basis between 85% and 125%) depending
on the actual level of achievement of the goals as confirmed by the Board or the
Committee. The performance goals established as provided above shall be based
upon financial performance metrics for the Company and shall be set for each
fiscal year at approximately the same time that the Company’s annual budget for
such fiscal year is established, but in no event later than April 30th of such
fiscal year. Payment of the Annual Bonus for any fiscal year generally shall be
made thirty (30) days following the date on which the audited financial results
for such fiscal year and the amount of the bonus for such fiscal year are
determined, but in no case later than the 15th day of the third month following
the end of the applicable fiscal year.

(c) Equity Incentive Compensation. Executive has previously been granted equity
interests in Home Holdings that are vested or subject to continued vesting in
accordance with the vesting schedule set forth in the Award Agreement (the
“Award Agreement”) attached hereto as Schedule A-1 (the “Time-Based Units”) and
equity interests in Home Holdings that vest on the satisfaction of
performance-based criteria (the “Performance-Based Units”) as set forth in the
Award Agreement (the Time-Based Units and Performance-based Units are together
referred to herein as the “Home Holdings Equity Interests”). On or before the
date of the initial public offering (the “IPO”) of shares of Holdings, the Home
Holdings Equity Interests will be

 

2



--------------------------------------------------------------------------------

redeemed in exchange for shares of Holdings that are subject to repurchase
rights and transfer restrictions substantially as set forth in the form of
Replacement Award Agreement (the “Replacement Award Agreement”) attached as
Schedule A-2 (the “Selling Restricted Shares”) and shares of Holdings that vest
on the satisfaction of performance-based criteria (the “Performance-Based
Shares” and, together with Selling Restricted Shares, the “Resto Equity
Interests”) pursuant to the terms and conditions of the Restoration Hardware
2012 Equity Replacement Plan (the “Replacement Plan”) and the Replacement Award
Agreement, in substantially the form set forth on Schedule A-2 attached hereto.

(d) Stock Option Grants. On or before the date of the IPO, provided that he
remains employed by the Company as Chief Executive Officer, and contingent upon
the subsequent consummation of the IPO, Holdings shall grant to Executive
options to purchase shares of stock pursuant to the terms and conditions of the
Restoration Hardware 2012 Stock Option Plan and the form of award agreement
thereunder, substantially on the basis attached hereto as Schedule B (the
options subject to performance—based transfer restrictions and repurchase
rights, the “IPO Performance-Based Options”, and, together with the Home
Holdings Equity Interests or the Resto Equity Interests, as the case may be, the
“Equity Interests”).

 

  3. Other Benefits; Indemnification.

(a) Benefits. The Executive (and his spouse and dependents) shall be covered by
health and other employee benefits (including but not limited to health,
medical, dental, supplemental health, travel accident, life, long-term
disability, and directors and officers insurance) on a basis commensurate with
the Executive’s position in the Company. The Executive shall be bound by all of
the written policies and procedures established by the Company from time to
time.

(b) Vacation. The Executive shall be entitled to an annual vacation of four
(4) weeks per calendar year, pro rated for any partial year during the
Executive’s employment with the Company. During any vacation period, the
Executive will continue to receive his salary, compensation, and benefits,
without interruption.

(c) Reimbursement of Expenses. The Company shall promptly reimburse the
Executive for all reasonable out of pocket travel, entertainment, and other
expenses incurred or paid by the Executive in connection with, or related to,
the performance of his responsibilities or services under this Agreement upon
the submission of appropriate documentation pursuant to the Company’s policies
in effect from time to time.

(d) Automobile Allowance. The Executive shall be entitled to receive an
automobile allowance of not less than the amount of the car allowance being
provided as of the date hereof pursuant to the Prior Agreement.

(e) Reimbursement of Legal Fees. The Company shall reimburse the Executive for
reasonable legal fees and expenses incurred in connection with the negotiation
and preparation of this Agreement and the related agreements and documents.

 

3



--------------------------------------------------------------------------------

(f) Indemnification. Each of the Company and Holdings shall enter into an
indemnification agreement with the Executive in the standard form provided to
each of the Company’s and Holdings’ other directors (the “Indemnification
Agreement”).

(g) Other Agreements. The Executive shall become a party to Registration Rights
Agreement among Holdings and its stockholders.

 

  4. Conversion of Class A-1 and Class A-2 Units.

In connection with the Prior Agreement, Home Holdings issued and the Executive
purchased 888,889 Class A-1 Units and 888,889 Class A-2 Units of Home Holdings
pursuant to that certain Restricted Unit Purchase Agreement dated as of May 12,
2010. Effective on or before the date of the IPO, and contingent upon the
subsequent consummation of the IPO, such Class A-1 Units and Class A-2 Units
shall be redeemed in exchange for shares of Holdings pursuant to an Exchange
Agreement substantially in the form of Schedule C (the “Exchange Agreement”).

 

  5. Termination.

(a) At-Will Termination by the Company. The employment of the Executive shall be
“at-will” at all times. Subject to Section 5(h), the Company may terminate the
Executive’s employment with the Company at any time without any advance notice
(and the Executive may terminate his employment with the Company at any time
upon providing thirty (30) days prior notice), in each case, for any reason or
no reason at all, notwithstanding anything to the contrary contained in or
arising from any statements, policies or practices of the Company relating to
the employment, discipline or termination of its employees. Upon and after such
termination, all obligations of the Company under this Agreement shall cease,
except as otherwise provided below in this Section 5.

(b) Termination by the Company with Cause. Upon written notice to the Executive,
the Company may terminate the Executive’s employment for Cause (as defined
below). In the event that the Executive’s employment is terminated for Cause,
(A) the Executive shall receive from the Company payments for (i) any and all
earned and unpaid portion of his then effective base salary through the Date of
Termination (to be paid on or before the first regular payroll date following
the Date of Termination); (ii) any and all accrued and unpaid vacation through
the Date of Termination (to be paid on or before the first regular payroll date
following the Date of Termination); (iii) any and all unreimbursed business
expenses incurred prior to the Date of Termination (in accordance with the
Company’s reimbursement policy); and (iv) any other benefits the Executive is
entitled to receive as of the Date of Termination under the employee benefit
plans of the Company, less standard withholdings for tax and social security
purposes (items (i) through (iv) are hereafter referred to as “Accrued
Benefits”), and (B) except as required by law, after the Date of Termination,
the Company shall have no obligation to make any other payment, including
severance or other compensation of any kind, on account of the Executive’s
termination of employment or to make any payment in lieu of notice to the
Executive. Except as required by law, all benefits provided by the Company to
the Executive under this Agreement (including for any further vesting for any
Equity Interests) or otherwise shall cease as of the Date of Termination. With
respect to the Executive’s Equity Interests, in the

 

4



--------------------------------------------------------------------------------

event of termination for Cause, the Resto Equity Interests, and the IPO
Performance-Based Options (whether or not vested) on the Date of Termination
shall terminate, expire and be forfeited for no value or be subject to
repurchase in accordance with the terms thereof. Except as required by law, all
benefits provided by the Company to the Executive under this Agreement or
otherwise shall cease as of the Date of Termination.

(c) Termination by the Company Without Cause. The Company may, at any time and
without prior written notice, terminate the Executive without Cause. In the
event that the Executive’s employment with the Company is terminated without
Cause, the Executive shall receive the Accrued Benefits. In addition, the
Executive shall be entitled to receive from the Company the following:
(i) severance payments totaling Three Million Dollars ($3,000,000), less
standard withholdings for tax and social security purposes, paid according to
the Company’s regular payroll schedule over the twenty-four (24) months
following the Date of Termination (the “Post-Termination Period”), (ii) any
earned and unpaid Annual Bonus for the year prior to the year of termination to
be paid in the same time and the same form as the Annual Bonus otherwise would
be paid (but in no event later than 75 days after the end of the Company’s
fiscal year to which such bonus relates), (iii) a pro-rata amount of the Annual
Bonus that the Executive would have been eligible to receive had he remained
employed by the Company for the remainder of the year in which the Executive’s
termination occurs (determined by multiplying the amount the Executive would
have received based upon the actual level of achievement of the applicable
performance goals had employment continued through the end of the performance
year by a fraction, the numerator of which is the number of days during the
performance year of termination that the Executive is employed by the Company
and the denominator of which is 365), such pro-rata amount to be paid in the
same time and the same form as the Annual Bonus otherwise would be paid (but in
no event later than 75 days after the end of the Company’s fiscal year to which
such bonus relates), (iv) subject to the Executive’s timely election under
COBRA, continuation of health insurance benefits for twenty four (24) months
following the Date of Termination, which benefits shall be paid for by the
Company to the same extent that the Company paid for health insurance for the
Executive prior to termination, (v) the Executive’s Performance-Based Shares,
Selling Restricted Shares with selling restrictions that lapse based upon stock
price performance and the IPO Performance-Based Options shall remain
outstanding, and continue to vest or have the selling restrictions lapse subject
to satisfaction of their terms, for a period of twenty four (24) months
following the Date of Termination (after which time such Performance-Based
Shares, to the extent unvested, shall expire and be cancelled for no
consideration and such Selling Restricted Shares and IPO Performance-Based
Options shall be subject to repurchase in accordance with the terms thereof) and
(vi) vesting of and the lapsing of the selling restrictions applicable to
Executive’s Selling Restricted Shares that lapse solely based upon continued
employment shall accelerate as to the number of Selling Restricted Shares with
respect to which the selling restrictions would have lapsed through the Date of
Termination and for an additional thirty six (36) month period following the
Date of Termination and any Selling Restricted Shares with respect to which
time-based selling restrictions have not lapsed shall be subject to repurchase
in accordance with the terms thereof; provided, however, that the Company’s
repurchase rights with respect to such unvested Selling Restricted Shares shall
not be exercisable until the third anniversary of the Date of Termination.
Notwithstanding the foregoing, the Executive’s entitlement to the severance
payments in this Section 5(c) is conditioned on (y) the Executive’s executing
and delivering to the Company of a release of claims against the Company, in a
form attached hereto as Exhibit A, and on such release

 

5



--------------------------------------------------------------------------------

becoming effective within sixty (60) days following the Date of Termination (the
“Release Deadline”), and (z) the Executive’s compliance with the restrictive
covenants set forth in Sections 6 and 8(a), (b), (d) and (e) and the Proprietary
Information Agreements (as defined below), provided, however, that the Executive
shall be given notice of any alleged breach and an opportunity to cure within
thirty (30) days of the Executive’s receipt of such notice (without regard to
timing requirements related to compliance of such covenants). If Executive’s
Date of Termination occurs at a time during the calendar year where the Release
Deadline could occur in the calendar year following the calendar year in which
such Date of Termination occurs, then any severance payments or benefits under
this Agreement that would be considered “deferred compensation” under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
all regulations, guidance, and other interpretative authority issued thereunder
(collectively, “Section 409A”) will be paid on the first payroll date to occur
during the calendar year following the calendar year in which such Date of
Termination occurs, or such later time as required by the date the Release
becomes effective, or Section 23 below; provided that the first payment shall
include all amounts that would have been paid to the Executive if payment had
commenced on the Date of Termination. The Executive agrees that the Company
shall have a right of offset against all severance payments for amounts owed to
the Company by the Executive (unless the amounts owed are subject to a good
faith dispute) to the fullest extent not prohibited by law. Except as
specifically provided in this Section 5(c) or in another section of this
Agreement, or except as required by law, all benefits provided by the Company to
the Executive under this Agreement or otherwise shall cease as of the Date of
Termination.

(d) Termination by the Executive for Good Reason. The Executive may voluntarily
terminate his employment with the Company and receive the severance payments,
bonus payments, and other benefits detailed in Section 5(c) (subject to the same
conditions set forth in Section 5(c)) following the occurrence of an event
constituting Good Reason (as defined below) that has not been cured by the
Company within the timeframe specified in the definition of Good Reason.

(e) Voluntary Termination. If the Executive terminates employment with the
Company without Good Reason, the Executive agrees to provide the Company with
thirty (30) days’ prior written notice. In the event that the Executive’s
employment is terminated under this Section 5(e), the Executive shall receive
from the Company payment for all Accrued Benefits described in Section 5(b)
above at the times specified in Section 5(b) above. Except as required by law,
after the Date of Termination, the Company shall have no obligation to make any
other payment, including severance or other compensation, of any kind, or
provide any other benefits (including for any further vesting for any Equity
Interests), to the Executive on account of the Executive’s termination of
employment.

(f) Termination Upon Death or Disability. If the Executive’s employment is
terminated as a result of death or Disability, the Executive (or the Executive’s
estate, or other designated beneficiary(s) as shown in the records of the
Company in the case of death) shall be entitled to receive from the Company
payment for (i) the Accrued Benefits described in Section 5(b) above at the
times specified in Section 5(b) above, (ii) any earned and unpaid Annual Bonus
for the year prior to the year of termination to be paid in the same time and
the same form as the Annual Bonus otherwise would be paid (but in no event later
than 75 days after the end of the Company’s fiscal year to which such bonus
relates) and (iii) a pro-rata amount of

 

6



--------------------------------------------------------------------------------

the Annual Bonus that the Executive would have been eligible to receive had he
remained employed by the Company for the remainder of the year in which the
Executive’s termination occurs (determined by multiplying the amount the
Executive would have received based upon the actual level of achievement of the
applicable performance goals had employment continued through the end of the
performance year by a fraction, the numerator of which is the number of days
during the performance year of termination that the Executive is employed by the
Company and the denominator of which is 365), such pro-rata amount to be paid in
the same time and the same form as the Annual Bonus otherwise would be paid (but
in no event later than 75 days after the end of the Company’s fiscal year to
which such bonus relates). Except as required by law, after the Date of
Termination, the Company shall have no obligation to make any other payment,
including severance or other compensation, of any kind, or provide any other
benefits (including for any further vesting for any Equity Interests), to the
Executive (or the Executive’s estate, or other designated beneficiary(s), as
applicable) upon a termination of employment by death or Disability.

(g) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below.

(i) “Cause” shall mean

(A) the Executive has been convicted of (or has entered a plea of nolo
contendere to) a felony involving fraud, dishonesty, or physical harm to any
person or any crime involving moral turpitude;

(B) the Executive intentionally failed to substantially perform the Executive’s
material duties (other than a failure resulting from the Executive’s incapacity
due to physical or mental illness or from the Executive’s assignment of duties
that would constitute Good Reason), which failure lasted for a period of at
least fifteen (15) days after a written notice of demand for substantial
performance has been delivered to the Executive specifying the manner in which
the Executive has failed substantially to perform;

(C) the Executive intentionally engaged in conduct which is demonstrably and
materially injurious to the Company;

(D) the Executive’s fraud, embezzlement or other act of material dishonesty with
respect to the Company as determined by a court of competent jurisdiction or by
arbitration pursuant to the Arbitration Agreement attached as Exhibit D hereto;

(E) the Executive’s material breach of Sections 6(a), 8(a) or 8(b) or any other
material term of this Agreement; provided that the Executive shall be given
written notice of any such alleged breach and an opportunity to cure such breach
within sixty (60) days after the Executive’s receipt of such notice; or

(F) the Executive’s material breach of any policy of the Company applicable to
its employees; provided that the Executive shall be given written notice of any
such alleged breach and an opportunity to cure such breach within sixty
(60) days after the Executive’s receipt of such notice.

 

7



--------------------------------------------------------------------------------

For purposes of this Section 5(g)(i), no act, nor failure to act, on the
Executive’s part shall be considered “intentional” unless the Executive has
acted, or failed to act, with a lack of reasonable belief that the Executive’s
action or failure to act was in the best interest of Company. No termination for
Cause may occur pursuant to Section 5(g)(i)(B), (C) or (F) unless a written
notice setting forth the conduct allegedly constituting “Cause” and specifying
the particulars thereof in reasonable detail has been delivered to the
Executive, and the Executive has been provided an opportunity to be heard in
person by the Board (with the assistance of the Executive’s counsel).

(ii) “Date of Termination” shall mean (i) if the Executive is terminated by the
Company for Disability, thirty (30) days after written notice of termination is
given to the Executive (provided that the Executive shall not have returned to
the performance of his duties on a full-time basis during such 30-day period);
(ii) if the Executive’s employment is terminated by the Company for any other
reason, the date on which a written notice of termination is given; (iii) if the
Executive terminates employment for Good Reason, the date of the Executive’s
resignation; provided that the notice and cure provisions in the definition of
Good Reason have been complied with; (iv) if the Executive terminates employment
for other than a Good Reason, the date specified in the Executive’s notice in
compliance with Section 5(e); or (v) in the event of the Executive’s death, the
date of death.

(iii) “Disability” shall (i) have the meaning defined under the Company’s
then-current long-term disability insurance plan, policy, program or contract as
entitles the Executive to payment of disability benefits thereunder, or (ii) if
there shall be no such plan, policy, program or contract, mean permanent and
total disability as defined in Section 22(e)(3) of the Code.

(iv) “Good Reason” shall mean the occurrence of any of the events or conditions
described in subsections (A) through (E) hereof that occur without the
Executive’s consent, and within ninety (90) days following the end of the Notice
Period (as defined below) the Executive terminates his employment with the
Company:

(A) the relocation by the Company of the Executive’s primary workplace to a
location outside of the San Francisco Bay Area;

(B) a reduction in the Executive’s Base Salary or Annual Bonus opportunity,
except if the base salary or annual bonus opportunities of the other executives
of the Company are proportionately reduced (and not replaced with another form
of compensation the purpose of which is to compensate such executives for the
reduction of base salary or annual bonus opportunity), whether or not such
reduction is voluntary on the part of the other executives of the Company;

(C) a material and adverse diminution in the Executive’s authority, duties or
responsibilities including an adverse change in the Executive’s reporting
relationship, except where the Executive agrees in writing to such change in;

 

8



--------------------------------------------------------------------------------

provided that (for avoidance of doubt) a change in the Executive’s duties in
connection with the termination of this Agreement for Disability, Cause, as a
result of the Executive’s death, or by the Executive other than for Good Reason
shall not constitute Good Reason;

(D) removal of the Executive, or failure to cause the reappointment or
nomination of the Executive, as the Chief Executive Officer of the Company or as
a member of the Board or of Holdings’ Board of Directors;

(E) any material breach by the Company or any of its successors and assigns of
this Agreement; and

(F) the failure of the Company’s successors and assigns to assume the
obligations of the Company under this Agreement, either by written agreement or
by operation of law.

The Executive’s right to terminate his employment in connection with an event of
Good Reason shall not be affected by the Executive’s incapacity due to physical
or mental illness. The Executive must provide notice to the Company of the
existence of a condition described in clauses (A) through (F) above within
ninety (90) days of his knowledge of the initial existence of the condition,
upon the notice of which the Company shall have a period of thirty (30) days
during which it may remedy the condition so that it shall not constitute a “Good
Reason.” If more than one change or event shall occur which alone or in the
aggregate constitutes Good Reason, then for purposes hereof, Good Reason shall
be deemed to have occurred on the last such change or event to occur.

(h) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 5 (other than in the case of
death) shall be communicated by a written notice (the “Notice of Termination”)
to the other party hereto, indicating the specific termination provision in this
Agreement relied upon, and specifying a Date of Termination which notice shall
be delivered within the time periods set forth in the various subsections of
this Section 5, as applicable (the “Notice Period”); provided, however, that the
Company may pay to the Executive all base salary, benefits and other rights due
to the Executive during the Notice Period instead of employing the Executive
during such Notice Period. For purposes of this Agreement, no such purported
termination shall be effective without such Notice of Termination.

 

  6. Non-Competition; General Provisions Applicable to Restrictive Covenants.

(a) Covenant not to Compete. For the duration of the Executive’s employment with
the Company and throughout the duration of the Post-Termination Period, the
Executive shall not, directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend any credit to, or render services or advice to, any
business, firm, corporation, partnership, association, joint venture or other
entity that engages or conducts any competing business the same as or
substantially similar to the business engaged in or proposed to be engaged in or
conducted by the RHH Group or

 

9



--------------------------------------------------------------------------------

described in a written strategic plan of the RHH Group at any time that the
Executive was employed with the Company, anywhere within the United States of
America; provided, however, that the Executive may own up to 2% of the
outstanding shares of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Securities Exchange Act of 1934, as
amended, and up to 5% of the voting stock or other securities of any
privately-held company. At any time after the termination of his employment with
the Company for any reason, the Executive will not engage in competition with
the RHH Group while making use of the trade secrets of the RHH Group.

(b) Specific Performance. The Executive recognizes and agrees that a violation
by him of his obligations under this Section 6, or under Section 8, or under the
Proprietary Information Agreements may cause irreparable harm to the RHH Group
that would be difficult to quantify and that money damages may be inadequate. As
such, the Executive agrees that the Company shall have the right to seek
injunctive relief (in addition to, and not in lieu of any other right or remedy
that may be available to it) to prevent or restrain any such alleged violation
without the necessity of posting a bond or other security and without the
necessity of proving actual damages. However, the foregoing shall not prevent
the Executive from contesting the Company’s request for the issuance of any such
injunction on the grounds that no violation or threatened violation of the
aforementioned Sections has occurred and that the RHH Group has not suffered
irreparable harm. If an arbitrator or court of competent jurisdiction determines
that the Executive has violated the obligations of any covenant for a particular
duration, then the Executive agrees that such covenant will be extended by that
duration.

(c) Scope and Duration of Restrictions. The Executive expressly agrees that the
character, duration and geographical scope of the restrictions imposed under
this Section 6 and Section 8, are reasonable in light of the circumstances as
they exist at the date upon which this Agreement has been executed. However,
should a determination nonetheless be made by an arbitrator or a court of
competent jurisdiction at a later date that the character, duration or
geographical scope of any of the covenants contained herein is unreasonable in
light of the circumstances as they then exist, then it is the intention of both
the Executive and the Company that such covenant shall be construed by an
arbitrator or the court in such a manner as to impose only those restrictions on
the conduct of the Executive which are reasonable in light of the circumstances
as they then exist and necessary to assure the Company of the intended benefit
of such covenant. Except insofar as claims involving the prohibited disclosure,
misuse or misappropriation of the RHH Group’s trade secrets, return of the RHH
Group’s property or assignment of inventions are involved, to the extent the
Executive engages in any action(s) after termination of his employment in
violation of the restrictions imposed under this Section 6(a), the Company’s
only right of action and remedy hereunder shall be to immediately terminate any
and all severance payment that still may be due and owing hereunder as well as
for any further vesting or lapse of sales restrictions for any Equity Interests,
stock options or other equity awards; the parties otherwise acknowledge that the
Executive is not limited hereby from engaging in such action(s) after his
employment termination except insofar as the prohibited disclosure, misuse or
misappropriation of trade secrets or breach of any other statutory or common law
duties (including any fiduciary duties) may be involved.

 

10



--------------------------------------------------------------------------------

  7. Proprietary and Confidential Information.

The Executive has signed and agrees to be bound by the terms of the Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit B, and the Confirmation of Confidential Information, a copy of which is
attached hereto as Exhibit C (collectively, the “Proprietary Information
Agreements”).

 

  8. Other Covenants.

(a) Solicitation of Employees. During the Executive’s employment with the
Company and for the duration of any Post-Termination Period thereafter, the
Executive shall not, directly or indirectly, individually, or together with or
through any other person, firm, corporation or entity, (i) hire any member of
senior management of the RHH Group (defined as an officer with a title of vice
president or higher) who is then in the employ of the Company, (ii) solicit for
hire any employee of the RHH Group, provided, however, that general
solicitations not targeted to Company employees shall not be deemed to violate
this clause (ii), or (iii) cause any of the foregoing persons to terminate their
employment relationship with the Company. Provided that Executive has not
violated clause (ii) or (iii) of this Agreement, Executive shall not be
prevented from hiring a person referred to in clause (i) if that person has not
been in the employ of the RHH Group for at least one hundred and eighty
(180) days prior to the date of such hiring.

(b) Solicitation of Customers and Suppliers. During the Executive’s employment
with the Company and for the duration of any Post-Termination Period, the
Executive shall not, directly or indirectly, individually, or together through
any other person, firm, corporation or entity (i) use the Company’s Proprietary
Information (as defined in the Proprietary Information and Inventions Agreement
attached hereto as Exhibit B) to solicit the business of any material customers
of or suppliers to the RHH Group, or (ii) encourage any person or entity which
is a customer of the RHH Group to cease, reduce, limit or otherwise alter in a
manner adverse to the RHH Group its existing business or contractual
relationship with the RHH Group.

(c) Compliance with RHH Group Policies. The Executive agrees that, during
Executive’s employment with the Company, he shall comply with the employee
manual and other policies and procedures applicable to the employees of the RHH
Group established by the RHH Group from time to time, including but not limited
to policies addressing matters such as management, supervision, recruiting and
diversity.

(d) Cooperation. The Executive shall, upon the Company’s reasonable request and
in good faith and with the Executive’s commercially reasonable efforts and
subject to the Executive’s reasonable availability, (i) during the one year
following termination of Executive’s employment, cooperate and assist the RHH
Group (a) in connection with any sale or public offering of the RHH Group or
proposed sale or public offering of the RHH Group, (b) in connection with all
material matters relating to the Executive’s employment with the Company, and
(c) in transitioning the Executive’s responsibilities to the Executive’s
replacement; and (ii) for a period of two years following termination of the
Executive’s employment under this Agreement, cooperate and assist the RHH Group
in any dispute, controversy, or litigation in

 

11



--------------------------------------------------------------------------------

which the Company may be involved and with respect to which the Executive
obtained knowledge while employed by the Company or any of its affiliates,
successors, or assigns, including, but not limited to, participation in any
court or arbitration proceedings, giving of testimony, signing of affidavits, or
such other personal cooperation as counsel for the Company shall request, with
the Company paying (a) the Executive’s reasonable travel and incidental
out-of-pocket expenses incurred in connection with any such cooperation, (b) the
reasonable attorney’s fees and costs incurred in connection with a joint
representation and (c) the reasonable fees and costs of an attorney the
Executive engages to advise him in connection with the foregoing, but only if
there is a conflict of interest that would prevent the Company’s own outside or
inside legal counsel from adequately representing the Executive’s interests as
well as the Company’s interests).

(e) Return of Business Records and Equipment. Upon termination of the
Executive’s employment hereunder, the Executive shall promptly return to the
Company: (i) all documents, records, procedures, books, notebooks, and any other
documentation in any form whatsoever, including but not limited to written,
audio, video or electronic, containing any information pertaining to the RHH
Group which includes Proprietary Information, including any and all copies of
such documentation then in the Executive’s possession or control regardless of
whether such documentation was prepared or compiled by the Executive, the RHH
Group, other employees of the RHH Group, representatives, agents, or independent
contractors, and (ii) all equipment or tangible personal property owned by the
RHH Group and entrusted to the Executive by the RHH Group. The Executive
acknowledges that all such documentation, copies of such documentation,
equipment, and tangible personal property are and shall at all times remain the
sole and exclusive property of the Company.

(f) Nondisparagement.

(i) Executive and the Company mutually agree that, for the duration of this
Agreement and at any time thereafter, in any communication with the press or
other media or any customer or client of or supplier to the Company or any of
its affiliates, or any customer or client of or supplier to Executive or of any
business with which Executive then is affiliated, Executive shall not, and the
Company shall not, and shall use commercially reasonable efforts to cause each
of its officers and directors not to, criticize, ridicule, disparage, defame,
slander or make any statement which reasonably could be concluded to be
disparaging or derogatory towards the other, including, in the case of the
Company or any of its affiliates including Home Holdings, any of their officers
or directors, and including, in Executive’s case, any business with which he
then is affiliated and any affiliate, officer or director of such business or
its affiliates. Notwithstanding the foregoing, nothing in this Section 8(f)
shall prevent (and none of the following shall be deemed a breach of this
Section 8(f)(i)) any person from (x) responding publicly to incorrect,
disparaging or derogatory public statements to the extent reasonably necessary
to correct or refute such public statement or (y) making any truthful statement
to the extent (i) necessary with respect to any litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement, (ii) required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with apparent jurisdiction over such person or (iii) permitted pursuant to
Section 8(f)(ii).

 

12



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in this Agreement to the contrary, Executive, the
Company, Home Holdings and Holdings may (i) make any disclosures that they
believe in good faith are required by or advisable under applicable law, rule or
regulation, including under applicable securities laws (whether in connection
with an IPO, any other securities offering, ongoing disclosure obligations or
otherwise); and (ii) consider the views and advice of third parties including
auditors, underwriters and other parties with an interest in the scope of any
disclosures to be made by Executive, the Company, Home Holdings or Holdings and
make such disclosures as Executive, the Company, Home Holdings or Holdings
determines are necessary or advisable in respect thereof.

 

  9. Interaction with Other Benefit Policies.

The severance payments, severance benefits and severance protections provided to
the Executive in this Agreement shall be in lieu of any other severance
payments, severance benefits and severance protections to which the Executive
may be entitled under any severance or termination policy, plan, program,
practice or arrangement of the Company and its affiliates. The Executive’s
entitlement to any other compensation or benefits from the Company shall be
determined in accordance with the Company’s employee benefit plans and other
applicable programs, policies and practices then in effect. Nothing in this
Agreement shall alter the Executive’s status as an “at will” employee of the
Company. Notwithstanding the foregoing, nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in, or reduce the
Executive’s rights under (i) any benefit, bonus, incentive or other plan or
program provided by the Company (except for any severance or termination policy,
plan, program, practice, or arrangement) and for which the Executive may
qualify, or (ii) any other agreement with the Company, Holdings or Home
Holdings. Amounts which are vested or accrued benefits or which the Executive is
otherwise entitled to receive under any plan or program of the Company shall be
payable in accordance with such plan or program, except as explicitly modified
by this Agreement.

 

  10. Forum Selection.

Subject to compliance with dispute resolution procedure set forth in Section 25
below, the Company and the Executive mutually agree that any and all claims or
controversies arising out of this Agreement, or any breach thereof, or otherwise
arising out of or relating to the Executive’s employment, compensation, and
benefits with the Company or the termination thereof, to the extent they are not
covered by and subject to arbitration according to the terms of the Arbitration
Agreement in the form attached hereto as Exhibit D, shall be brought exclusively
in a court in the city and county of San Francisco, California or, if federal
jurisdiction exists, the United States District Court for the Northern District
of California, and both parties submit and consent to jurisdiction of such
courts and waive any objection to venue and/or any claim that the aforementioned
forums are inconvenient.

 

  11. Governing Law.

This Agreement and any disputes or controversies arising hereunder shall be
construed and enforced in accordance with and governed by the internal laws of
the State of California, without reference to principles of law that would apply
the law of another jurisdiction.

 

13



--------------------------------------------------------------------------------

  12. Entire Agreement.

This Agreement (including its exhibits and schedules), together with the
Replacement Plan and Executive’s award agreement thereunder, the Exchange
Agreement, the Proprietary Information Agreements and the Registration Rights
Agreement, constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof and supersedes and cancels any
and all previous agreements, written and oral, regarding the subject matter
hereof between the parties hereto, including without limitation the Prior
Agreement. This Agreement shall not be changed, altered, modified or amended,
except by a written agreement that (i) explicitly states the intent of both
parties hereto to supplement this Agreement and (ii) is signed by both parties
hereto.

 

  13. Notices.

All notices, requests, demands and other communications called for or
contemplated hereunder shall be in writing and shall be deemed to have been
sufficiently given if personally delivered or if sent by registered or certified
mail, return receipt requested to the parties, their successors in interest, or
their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid, and shall be
deemed received upon actual receipt:

 

  (a) to the Company at:

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, CA 94925

Attention: Chief Executive Officer

Facsimile: (415) 927-7083

with a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94402

Attention: Gavin B. Grover

Facsimile: (415) 268-7522

 

  (b) to the Executive at:

[            ]

with copies to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004-1980

Attention: Donald P. Carleen, Esq.

Facsimile: (212) 859-4000

 

14



--------------------------------------------------------------------------------

  14. Severability.

If any term or provision of this Agreement, or the application thereof to any
person or under any circumstance, shall to any extent be invalid or
unenforceable, the remainder of this Agreement, or the application of such terms
to the persons or under circumstances other than those as to which it is invalid
or unenforceable, shall be considered severable and shall not be affected
thereby, and each term of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

  15. Waiver.

The failure of any party to insist in any one instance or more upon strict
performance of any of the terms and conditions hereof, or to exercise any right
or privilege herein conferred, shall not be construed as a waiver of such terms,
conditions, rights or privileges, but same shall continue to remain in full
force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

 

  16. Exclusive Remedy.

The Executive’s right to the compensation and benefits to which he may become
entitled pursuant to this Agreement and pursuant to any other written agreement
between the Executive and the Company, Holdings and/or Home Holdings shall be
the Executive’s sole and exclusive remedy for any termination of the Executive’s
employment.

 

  17. Successors and Assigns.

This Agreement shall be binding upon the Company and any successors and assigns
of the Company, including any corporation with which, or into which, the Company
may be merged or which may succeed to the Company’s assets or business. In the
event that the Company sells or transfers all or substantially all of the assets
of the Company, or in the event of any merger or consolidation of the Company,
the Company shall use reasonable efforts to cause such assignee, transferee, or
successor to assume the liabilities, obligations and duties of the Company
hereunder. Neither this Agreement nor any right or obligation hereunder may be
assigned by the Executive; provided, however, that this provision shall not
preclude the Executive from designating one or more beneficiaries to receive any
amount that may be payable after his death and shall not preclude his executor
or administrator from assigning any right hereunder to the person or persons
entitled hereto.

 

  18. Counterparts.

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.

 

15



--------------------------------------------------------------------------------

  19. Headings.

Headings in this Agreement are for reference only and shall not be deemed to
have any substantive effect.

 

  20. Opportunity to Seek Advice; Warranties and Representations.

The Executive acknowledges and confirms that he has had the opportunity to seek
such legal, financial and other advice and representation as he has deemed
appropriate in connection with this Agreement. The Executive hereby represents
and warrants to the Company that he is not under any obligation of a contractual
or quasi-contractual nature known to him that is inconsistent or in conflict
with this Agreement or that would prevent, limit or impair the performance by
the Executive of his obligations hereunder.

 

  21. Withholding and Payroll Practices.

All salary, severance payments, bonuses or benefits provided by the Company
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law and shall be paid in the ordinary
course pursuant to the Company’s then existing payroll practices or as otherwise
specified in this Agreement.

 

  22. Section 280G Excise Tax Matters.

In the event that any payment in the nature of compensation (within the meaning
of Code Section 280G(b)(2)) to the Executive or for the Executive’s benefit,
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, the Executive’s
employment with the Company (a “Payment” or “Payments”), would be subject to the
excise tax imposed by Code Section 4999, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then such Payments shall be payable either in
(x) full or (y) as to such lesser amount which would result in no portion of
such Payments being subject to the Excise Tax and the Executive shall receive
the greater, on an after-tax basis, of (x) or (y) above, as determined by an
independent accountant or tax advisor selected by Executive and paid for by the
Company. In the event that the payments and/or benefits are to be reduced
pursuant to this Section 22, such payments and benefits shall be reduced such
that the reduction of compensation to be provided to or for the benefit of the
Executive as a result of this Section 22 is minimized and to effectuate that,
Payments shall be reduced (i) by first reducing or eliminating the portion of
such Payments which is not payable in cash (other than that portion of such
payments that is subject to clause (iii) below), (ii) then by reducing or
eliminating cash Payments (other than that portion of such Payments subject to
clause (iii) below) and (iii) then by reducing or eliminating the portion of
such Payments (whether or not payable in cash) to which Treasury Regulation
Section 1.280G-1 Q/A 24(c) (or any successor provision thereto) applies, in each
case in reverse order beginning with Payments which are to be paid the farthest
in time from the date of the change in control transaction. Any reductions made
pursuant to this Section 22 shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.

 

16



--------------------------------------------------------------------------------

  23. Section 409A.

The parties intend that any compensation, benefits and other amounts payable or
provided to the Executive under this Agreement be paid or provided in compliance
with Section 409A such that there will be no adverse tax consequences, interest,
or penalties for the Executive under Section 409A as a result of the payments
and benefits so paid or provided to him. The parties agree to modify this
Agreement, or the timing (but not the amount) of the payment hereunder of
severance or other compensation, or both, to the extent necessary to comply with
and to the extent permissible under Section 409A. In addition, notwithstanding
anything to the contrary contained in any other provision of this Agreement, the
payments and benefits to be provided the Executive under this Agreement shall be
subject to the provisions set forth below.

(a) The date of the Executive’s “separation from service,” as defined in the
regulations issued under Section 409A, shall be treated as the Executive’s Date
of Termination for purpose of determining the time of payment of any amount that
becomes payable to the Executive pursuant to Section 5 hereof upon the
termination of his employment and that is treated as an amount of deferred
compensation for purposes of Section 409A.

(b) In the case of any amounts that are payable to the Executive under this
Agreement, or under any other “nonqualified deferred compensation plan” (within
the meaning of Section 409A) maintained by the Company in the form of
installment payments, (i) the Executive’s right to receive such payments shall
be treated as a right to receive a series of separate payments under Treas. Reg.
§1.409A-2(b)(2)(iii), and (ii) to the extent any such plan does not already so
provide, it is hereby amended as of the date hereof to so provide, with respect
to amounts payable to the Executive thereunder,

(c) If the Executive is a “specified employee” within the meaning of
Section 409A at the time of his “separation from service” within the meaning of
Section 409A, then any payment otherwise required to be made to him under this
Agreement on account of his separation from service, to the extent such payment
(after taking in to account all exclusions applicable to such payment under
Section 409A) is properly treated as deferred compensation subject to
Section 409A, shall not be made until the first business day after (i) the
expiration of six months from the date of the Executive’s separation from
service, or (ii) if earlier, the date of the Executive’s death (the “Delayed
Payment Date”). On the Delayed Payment Date, there shall be paid to the
Executive or, if the Executive has died, to the Executive’s estate, in a single
cash lump sum, an amount equal to aggregate amount of the payments delayed
pursuant to the preceding sentence.

(d) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits pursuant to this Agreement is subject to Section 409A, (i) the
amount of such expenses eligible for reimbursement, or in-kind benefits to be
provided hereunder during any one calendar year shall not affect the amount of
such expenses eligible for reimbursement or in-kind benefits to be provided
hereunder in any other calendar year; provided, however, that the foregoing
shall not apply to any limit on the amount of any expenses incurred by the
Executive

 

17



--------------------------------------------------------------------------------

that may be reimbursed or paid under the terms of the Company’s medical plan, if
such limit is imposed on all similarly situated participants in such plan;
(ii) all such expenses eligible for reimbursement hereunder shall be paid to the
Executive as soon as administratively practicable after any documentation
required for reimbursement for such expenses has been submitted, but in any
event by no later than December 31 of the calendar year following the calendar
year in which such expenses were incurred; and (iii) the Executive’s right to
receive any such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for any other benefit.

 

  24. No Duty to Mitigate.

The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, and the amount of any payment provided for under this Agreement shall
not be reduced or offset by any compensation earned by the Executive or by any
retirement benefits received by the Executive as a result of employment by
another employer after the Date of Termination. The provisions of this
Agreement, and any payment provided for hereunder, shall not reduce any amounts
otherwise payable, or in any way diminish the Executive’s then existing rights,
or rights which would accrue solely as a result of the passage of time, under
any Company benefit plan or other contract, plan or arrangement.

 

  25. Dispute Resolution.

The Executive has signed and agrees to be bound by the terms of the Arbitration
Agreement, which is attached as Exhibit D.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the Effective Date.

 

RESTORATION HARDWARE, INC.,

a Delaware corporation

By:  

/s/ Karen Boone

CARLOS ALBERINI

/s/ Carlos Alberini

 

  Acknowledged and Agreed:  

RESTORATION HARDWARE HOLDINGS, INC.,

a Delaware corporation

  By:  

/s/ Karen Boone

 

19



--------------------------------------------------------------------------------

SCHEDULE A-1

Award Agreement



--------------------------------------------------------------------------------

SCHEDULE A-2

Form of 2012 Equity Replacement Plan and Replacement Award Agreement



--------------------------------------------------------------------------------

SCHEDULE B

Form of 2012 Stock Option Plan

and award agreement thereunder

Terms of IPO Option Grant in accordance with 2012 Stock Option Plan and award
agreement, upon occurrence of IPO of Holdings:

(1) Size of Grant: options to purchase shares of Common Stock of Holdings
representing 7.5% of the shares of Common Stock outstanding immediately after
the IPO of Holdings calculated based on the fully diluted share number reflected
in the Company’s capitalization table (pro forma after giving effect to the
issuance of shares in the IPO) as set forth in the preliminary prospectus for
the IPO used in the roadshow for the IPO, reduced, to the extent included in
that fully diluted number, by the number of (x) shares allocated to any new
equity incentive pool adopted by Holdings in connection with the IPO and any
awards granted thereunder and (y) any grant of options to Gary Friedman in
connection with the IPO.

(2) Exercise Price: equal to a price per share corresponding with a post-IPO
market capitalization of $1.9 billion

(3) Vesting/Selling Restrictions: To be subject to Vesting or Selling
Restrictions based on stock appreciation hurdles from $2.1 to $5.4 billion

(4) Term of Options: Ten years



--------------------------------------------------------------------------------

SCHEDULE C

Form of Exchange Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Form of General Release

This Separation and General Release Agreement (the “Agreement”) is entered into
by and between Restoration Hardware, Inc. (the “Company”) and Carlos Alberini
(the “Executive”) (collectively, “Parties”).

RECITALS

WHEREAS, the Executive was employed by the Company on an at-will basis;

WHEREAS, the Company and the Executive have mutually agreed that the Executive
will resign as of              (“Resignation Date”) in accordance with the terms
of this Agreement; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Amended and Restated Employment Agreement dated as
of                  , 2012, by and between the Company and the Executive (the
“Employment Agreement”).

ACCORDINGLY, the Parties agree as follows:

1. Severance Benefit. The Company hereby agrees to provide the Executive with
the payments and benefits set forth in Section 5(c) of the Employment Agreement
with respect to a termination by the [Company without Cause/Executive for Good
Reason], on the terms and subject to the conditions set forth in such
Section 5(c)/(d) of the Employment Agreement (including the Executive’s
compliance with the restrictive covenants set forth in Sections 6 and 8(a) and
(b) of the Employment Agreement and the Proprietary Information Agreements).

2. Resignation. The Executive hereby resigns his employment with the Company and
any Affiliate, and his position as a member of the Board of Directors of the
Company or any Affiliate, effective as of the Resignation Date. “Affiliate”
means any entity that directly or indirectly controls, is controlled by, or is
under common control with the Company.

3. The Executive Release. The Executive and his representatives, heirs,
successors, and assigns do hereby completely release and forever discharge the
Company, any Affiliate, and its and their present and former shareholders,
officers, directors, agents, employees, attorneys, successors, and assigns
(collectively, “Released Parties”) from all claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character,
known or unknown, which the Executive may have now or in the future arising from
any act or omission or condition occurring on or prior to the Effective Date
(including, without limitation, the future effects of such acts, omissions, or
conditions), whether based on tort, contract (express or implied), or any
federal, state, or local law, statute, or regulation (collectively, the
“Released Claims”). By way of example and not in limitation of the foregoing,
Released Claims shall include any claims arising under the Fair Labor Standards
Act, the National Labor Relations Act, the Family and Medical Leave Act, the
Executive Retirement Income Security Act of 1974, the



--------------------------------------------------------------------------------

Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the California Fair Employment and Housing
Act, and the California Family Rights Act, as well as any claims asserting
wrongful termination, breach of contract, breach of the covenant of good faith
and fair dealing, negligent or intentional infliction of emotional distress,
negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, defamation,
invasion of privacy, and claims related to disability. Except as set forth in
the next sentence, Released Claims shall also include, but not be limited to,
any claims for severance pay, bonuses, sick leave, vacation pay, life or health
insurance, or any other fringe benefit, or any claims relating to any bona fide
disputes or controversies (other than a dispute or controversy regarding the
determination of fair market value that in accordance with the applicable
arrangement is to be, or may be, determined by an independent appraiser)
concerning (i) awards made to the Executive under the 2008 Team Resto Ownership
Plan, the Restoration Hardware 2012 Equity Replacement Plan, the Restoration
Hardware 2012 Stock Incentive Plan or similar plans, (ii) the repurchase of any
such awards by Home Holdings, LLC, Restoration Hardware Holdings, Inc. or the
Company, or (iii) the investment made by the Executive in Home Holdings, LLC
and/or Restoration Hardware Holdings, Inc. The Executive likewise releases the
Released Parties from any and all obligations for attorneys’ fees incurred in
regard to the above claims or otherwise. Notwithstanding the foregoing, Released
Claims shall not include (i) any claims based on obligations created by or
reaffirmed in this Agreement; (ii) any vested retirement benefits or vested
stock option rights, (iii) any claims which by law cannot be released, including
without limitation unemployment compensation claims and workers’ compensation
claims (the settlement of which would require approval by the California
Workers’ Compensation Appeals Board), (iv) any claim for indemnification under
the Employment Agreement, the Company’s or Holdings’ bylaws or certificate of
incorporation, the Indemnification Agreement or any other agreement providing
for the indemnification of the Executive, or (v) any rights not in dispute that
the Executive might have (x) under the 2008 Team Resto Ownership Plan, the
Restoration Hardware 2012 Equity Replacement Plan, the Restoration Hardware 2012
Stock Incentive Plan or similar plans or arrangements adopted after the
Effective Date of the Employment Agreement regarding equity awards to the
Executive or equity interests owned by the Executive or (y) the repurchase of
any such awards or interests by Home Holdings, LLC, Restoration Hardware
Holdings, Inc. or the Company or (z) the Registration Rights Agreement among the
Company and certain of its stockholders.

4. Section 1542 Waiver. The Executive understands and agrees that the Released
Claims include not only claims presently known to the Executive, but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Released Claims as described in
Section 3, above. The Executive understands that he may hereafter discover facts
different from what he now believes to be true, which if known, could have
materially affected this Agreement, but he nevertheless waives any claims or
rights based on different or additional facts. The Executive knowingly and
voluntarily waives any and all rights or benefits that he may now have, or in
the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT



--------------------------------------------------------------------------------

TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.

5. Covenant Not to Sue. The Executive shall not bring a civil action in any
court (or file an administrative complaint or arbitration) against the Company
or any other Released Party asserting claims pertaining in any manner to the
Released Claims.

6. Age Discrimination Claims. The Executive understands and agrees that, by
entering into this Agreement, (i) he is waiving any rights or claims he might
have under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act; (ii) he has received consideration beyond that
to which he was previously entitled; (iii) he has been advised to consult with
an attorney before signing this Agreement; and (iv) he has been offered the
opportunity to evaluate the terms of this Agreement for not less than twenty-one
(21) days prior to his execution of the Agreement. the Executive may revoke this
Agreement (by written notice to Company) for a period of seven (7) days after
his execution of the Agreement, and it shall become enforceable (and payment of
the payments and benefits by the Company to the Executive in accordance with
Section 1 above only shall be made) only upon the expiration of this revocation
period without prior revocation by the Executive.

7. Confidentiality. The Parties understand and agree that this Agreement and
each of its terms, and the negotiations surrounding it, are confidential and
shall not be disclosed by the Executive without the prior written consent of the
Company, unless required by law. Notwithstanding the foregoing, the Executive
may disclose the terms of this Agreement to his spouse, and for legitimate
business reasons, to legal, financial, and tax advisors, provided such
individuals agree to maintain the confidentiality of such information.

8. Non-admission. The Parties understand and agree that the furnishing of the
consideration for this Agreement shall not be deemed or construed at any time or
for any purpose as an admission of liability by the Company. The liability for
any and all claims is expressly denied by the Company.

9. Arbitration. All claims that the Executive may have against the Company or
any other Released Party, or which the Company may have against the Executive,
of any kind, including, but not limited to, all claims in any way related to
(i) the subject matter, interpretation, application, or alleged breach of this
Agreement, (ii) the employment or termination of the Executive, or (iii) the
Executive’s efforts to find subsequent employment (collectively, “Arbitrable
Claims”) shall be resolved by arbitration pursuant to the terms of the
Arbitration Agreement attached as Exhibit D to the Employment Agreement.

10. Entire Agreement. This Agreement and              constitute the complete,
final and exclusive embodiment of the entire agreement among the Parties hereto
with regard to the subject matter hereof and thereof. This Agreement is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained or referenced herein.



--------------------------------------------------------------------------------

11. Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the Parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

12. Successors and Assigns. The Executive represents that he has not previously
assigned or transferred any claims or rights released by him pursuant to this
Agreement. This Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective heirs, successors, attorneys, and permitted
assigns. This Agreement shall also inure to the benefit of any Released Party.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California, without regard to conflict
of laws provisions.

14. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any Party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
Party receiving a benefit nor against the Party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.

15. Representation by Counsel. The Parties acknowledge that (i) they have had
the opportunity to consult counsel in regard to this Agreement; (ii) they have
read and understand the Agreement and they are fully aware of its legal effect;
and (iii) they are entering into this Agreement freely and voluntarily, and
based on each Party’s own judgment and not on any representations or promises
made by the other Party, other than those contained in this Agreement.

16. Counterparts. This Agreement may be executed in counterparts. True copies of
such executed counterparts may be used in lieu of an original for any purpose.

17. Effective Date. This Agreement shall become effective as of seven (7) days
after the date executed by the Executive (“Effective Date”), but only if the
Agreement is not revoked as provided in Section 6. If the Agreement is revoked,
it shall be null and void.

The Parties have duly executed this Agreement as of the dates noted below.

 

 

    Date:  

 

Executive       Restoration Hardware, Inc.       By:  

 

    Date:  

 

Its:  

 

     



--------------------------------------------------------------------------------

EXHIBIT B

Executed Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

 

LOGO [g462171graphics30.jpg]

Proprietary Information and Inventions Agreement

I am entering into this Proprietary Information and Inventions Agreement (the
“Agreement”) with Restoration Hardware, Inc. (the “Company”) for the purpose of
protecting the trade secrets of the Company and prohibiting the unauthorized use
of confidential information by me.

In consideration of my employment or continued employment by the Company, and
the compensation now and hereafter paid to me, I hereby agree as follows:

 

1) Recognition of Company’s Rights: Nondisclosure, At all times during the term
of my employment and thereafter, I will hold in strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I hereby assign to the Company
any rights I may have or acquire in such Proprietary Information and recognize
that all Proprietary Information shall be the sole property of the Company and
its assigns and that the Company and its assigns shall be the sole owner of all
patent rights, copyrights, trade secret rights and all other rights throughout
the world (collectively, “Proprietary Rights”) in connection therewith.

The term “Proprietary Information” shall mean trade secrets confidential
knowledge, data or any other proprietary information of the Company. Proprietary
Information includes, but is not limited to, (a) inventions, trade secrets,
ideas, data, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques (hereinafter collectively referred to as
“Inventions”); and (b) information regarding plans for research, development,
new products, branding, marketing and selling business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers, details of contracts; and information regarding the skills and
compensation of other associates of the Company.

 

2) Third Party Information, I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

 

3) Assignment of Inventions I shall promptly disclose to the Company any and all
inventions that I may conceive or develop, alone or with others, during the term
of my employment, and I agree that all inventions belong to and be the exclusive
property of the Company. I agree to assign, and upon their creation do hereby
automatically assign, all of my right, title and interest (in the United States
and other countries) in and to all Inventions (and all Proprietary Rights with
respect thereto) whether or not patentable or registerable under copyright or
similar statutes, made or conceived or reduced to practice or learned by me,
either alone or jointly with others, during the period of my employment with the
Company. I recognize that this Agreement does not require assignment of any
invention which qualifies fully for protection under Section 2870 of the
California Labor Code (hereinafter “Section 2870”), which provides as follows:

 

  a) Any provision in an employment agreement which provides that an associate
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the associate developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  i) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

  ii) Result from any work performed by the associate for the employer.

 

  iii) To the extent a provision in an employment agreement purports to require
an associate to assign an invention otherwise excluded from being required to be
assigned under subdivision (I), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

  b) I also assign to or as directed by the Company all my right, title and
interest in and to any and all Inventions, full title to which is required to be
in the United States by a contract between the Company and the United States or
any of its agencies.

 

  c) I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire”, as that term is defined in
the United States Copyright Act (17 U.S.C., Section 101). Inventions assigned to
or as directed by the Company by this paragraph 3 are hereinafter referred to as
“Company Inventions”.

 

4) Prior Inventions, Inventions, if any patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded form
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit A attached hereto a complete list of all Inventions that I
have, alone or jointly with others, conceived, developed or reduced to practice
prior to commencement of my employment with the Company, that I consider to be
my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement. If disclosure of any such Invention on Exhibit
A would cause me to violate any prior confidentiality agreement, I understand
that I am not to list such Inventions in Exhibit A but am to inform the Company
that all Inventions have not been listed for that reason.

 

5) No Improper Use of materials, During my employment by the Company I will not
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.

 

6) No Conflicting Obligation, I represent that my performance of all the terms
of this Agreement and as an associate of the Company does not breach any
agreement to keep in confidence information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either in written or oral in conflict
herewith.

 

7) Right to Inspection, I agree that any property situated on the Company’s
premises and owned by the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. Prior to leaving, I will cooperate
with the Company in completing and signing the Company’s termination statement
for technical and management personnel.

 

8) Legal and Equitable Remedies, Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond, without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement; provided that
the limitations on such rights and remedies other stated in Executive’s
Employment Agreement executed concurrently herewith shall equally apply
hereunder.

 

9) Notices, Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.

 

10) General Provisions,

 

  a) Governing Law, This Agreement shall be governed by and construed in
accordance with the laws of the State of California.



--------------------------------------------------------------------------------

  b) Entire Agreement, This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter hereof
and supersedes and merges all prior discussions between us. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement will be effective unless in writing signed by the party to be charged.
Any subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement. As used in this Agreement, the
period of my employment includes any time during which I may be retained by the
Company as a consultant.

 

  c) Severability, If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.

 

  d) Successors and Assigns, This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and assigns.

 

  e) Survival, The provisions of the Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

 

  f) Employment, I agree and understand that nothing is this Agreement shall
confer any right with respect to continuation of employment with the Company,
nor shall it interfere in any way with my right or the Company’s right to
terminate my employment at any time, with or without cause.

 

  g) Waiver, No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR SUBSEQUENT TO MY EMPLOYMENT.

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A TO THIS AGREEMENT.

 

Dated as of May 12, 2010     /s/ Carlos Alberini     Signature     Carlos
Alberini     Name of Associate     Address

ACCEPTED AND AGREED TO:

 

Restoration Hardware, Inc. By:   /s/ Chris Newman   Name:   Chris Newman  
Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A to Proprietary Information and Inventions Agreement

Schedule of Inventions



--------------------------------------------------------------------------------

EXHIBIT C

Executed Confirmation of Confidential Treatment



--------------------------------------------------------------------------------

 

LOGO [g462171graphics30.jpg]

Confirmation of Confidential Treatment

This shall confirm that as an associate of Restoration Hardware, Inc. (the
“Company”), and in accordance with the Proprietary Information and Inventions
Agreement (the “Confidentiality Agreement”) entered into between me and the
Company, understand, agree and acknowledge that all information and materials
relating to my work on the Company’s development of new retail concepts, new
merchandise programs and new brands (including without limitation all
information and materials related to the development of new Company brands,
logos and corporate identities), shall be treated as Proprietary Information (as
that term is defined under the Confidentiality Agreement). Without limiting the
generality of the foregoing, and for the avoidance of doubt, I hereby agree to
hold all ideas, data, documents, drawings, notes, memoranda, and other
information and materials regarding Company’s new retail concepts, new
merchandise programs and new brands including branding plans, brand development
and branding strategy, in strictest confidence, and will not disclose, lecture
upon or publish any such information or materials unless an officer of the
Company expressly authorizes such in writing, and will not use such information
and materials for any purpose other than in furtherance of the business of the
Company as directed by the Company.

Because I may have access to and become acquainted with such information and
materials, the Company shall have the right to enforce my duties of
confidentiality by injunction, specific performance or other equitable relief,
without bond, without prejudice to any other rights and remedies that the
Company may have.

I HAVE READ THIS DOCUMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 

Dated: May 12, 2010       /s/ Carlos Alberini       Signature      

Carlos Alberini

      Associate Name



--------------------------------------------------------------------------------

EXHIBIT D

Arbitration Agreement

Restoration Hardware, Inc. (the “Company”), Restoration Hardware Holdings, Inc.
(“Holdings”) and Carlos Alberini (the “Executive”) hereby agree, effective as of
                         , 2012, that, to the fullest extent permitted by law,
any and all claims or controversies between them (or between the Executive and
any present or former officer, director, agent, or employee of the Company or
any parent, subsidiary, or other entity affiliated with the Company) relating in
any manner to the employment or the termination of employment of the Executive
(including the awards to the Executive under the Restoration Hardware 2012
Equity Replacement Plan, the Restoration Hardware 2012 Stock Incentive Plan and
the 2008 Team Resto Ownership Plan or the investment by the Executive in
Holdings or Home Holdings, LLC) shall be resolved by final and binding
arbitration. Except as specifically provided herein, any arbitration proceeding
shall be conducted by the Judicial Arbitration and Mediation Services (“JAMS”)
under the JAMS Employment Arbitration Rules and Procedures then in effect (the
“JAMS Rules”).

Claims subject to arbitration shall include, without limitation: contract
claims, tort claims, claims relating to compensation, as well as claims based on
any federal, state, or local law, statute, or regulation, including but not
limited to any claims arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the California Fair Employment and Housing Act, equity purchases or repurchases,
and any and all claims for any other compensation, wages and/or benefits of any
type, including as such terms are used in the Executive’s Employment Agreement
with the Company. However, claims for unemployment benefits, workers’
compensation claims, and claims under the National Labor Relations Act or any
other statute that provides for claimants to be entitled to have claims heard at
law or in equity shall not be subject to arbitration.

A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the JAMS Rules. The arbitrator shall prepare a written decision
containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision. The arbitrator shall
apply the same substantive law, with the same statutes of limitations and same
remedies, that would apply if the claims were brought in a court of law.

Either the Company or the Executive may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit of claim in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate. Nothing in this Agreement, however, precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.



--------------------------------------------------------------------------------

All arbitration hearings under this Agreement shall be conducted in San
Francisco, California, unless otherwise agreed by the parties. The arbitration
provisions of this Arbitration Agreement shall be governed by the Federal
Arbitration Act. In all other respects, this Arbitration Agreement shall be
construed in accordance with the laws of the State of California, without
reference to conflicts of law principles.

Each party shall pay its own costs and attorney’s fees, unless a party prevails
on a statutory claim, and the statute provides that the prevailing party is
entitled to payment of its attorneys’ fees. In that case, the arbitrator may
award reasonable attorneys’ fees and costs to the prevailing party as provided
by law.

This Agreement does not alter the Executive’s at-will employment status.
Accordingly, the Executive understands that the Company may terminate the
Executive’s employment, as well as discipline or demote the Executive, at any
time, with or without prior notice, and with or without cause. The parties also
understand that the Executive is free to leave the Company at any time and for
any reason, with or without cause and with or without advance notice. If any
provision of this Agreement shall be held by a court or the arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. The parties’ obligations under this Agreement shall
survive the termination of the Executive’s employment with the Company and the
expiration of this Agreement.

The Company and the Executive understand and agree that this Arbitration
Agreement contains a full and complete statement of any agreements and
understandings regarding resolution of disputes between the parties, and the
parties agree that this Arbitration Agreement supersedes all previous
agreements, whether written or oral, express or implied, relating to the
subjects covered in this agreement. The parties also agree that the terms of
this Arbitration Agreement cannot be revoked or modified except in a written
document signed by both the Executive and an officer of the Company.

THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE
RESOLVED BY A JURY TRIAL.



--------------------------------------------------------------------------------

THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

RESTORATION HARDWARE, INC. By:  

 

RESTORATION HARDWARE HOLDINGS, INC. By:  

 

 

Executive